Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP states, in part: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). “
	Applicant’s recitation of “colinear diagram” and a “colinear relationship” in claims 1 and 2 is an improper incorporation by reference to a figure in the drawings, since the rotation elements do not literally lie on a colinear diagram nor do they literally have a colinear relationship. Correct is required. 
	The term “rotating direction” is indefinite because the actual direction of rotation of the elements is a function of the condition of the drive sources and other conditions 
	The best that the examiner can do to interpret these claims is to assume that one element of each differential is connected to an element of the other differential, and that another element of each differential is connected to an output shaft and the remaining element of each differential is connected to a power source. No other specific relationship of the rotation elements can be determined from the independent claims, at least. 
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirata ‘805.
	Regarding claim 1, Hirata shows (refer to the attached marked up copy of Fig. 10): A power apparatus, which drives a first driven unit and a second driven unit, comprising: a first power source (103), which is configure to output rotation power;  5a second power source (102), which is configure to output rotation power; a first differential unit (1st, 2nd, 3rd), comprising a first rotation element (1st), a second rotation element (2nd) and a third rotation element (3rd), wherein a collinear relationship is satisfied in which rotation speeds of the first rotation element to the third rotation element are arranged in this sequence on a single straight line in a collinear diagram, and the first rotation element is mechanically connected th, 5th, 6th), comprising a fourth rotation element (4th), a fifth rotation element (5th) and a sixth rotation element (6th), wherein a collinear relationship is satisfied in which rotation speeds of the fourth rotation element to the sixth rotation element are arranged in this sequence on a single straight line in a collinear diagram, and the fourth rotation element is mechanically connected with 15the second power source; a first connecting mechanism (112), which mechanically connects the second rotation element with the sixth rotation element in a way that a rotating direction of the second rotation element is the same as a rotating direction of the sixth rotation element, and the rotation speed of the second rotation element is greater than the rotation speed of the sixth rotation element; and  20a second connecting mechanism (111), which mechanically connects the third rotation element with the fifth rotation element in a way that a rotating direction of the third rotation element is the same as a rotating direction of the fifth rotation element, and the rotation speed of the fifth rotation element is greater than the rotation speed of the third rotation element; wherein either the second rotation element and the fifth rotation element or the third rotation 25element and the sixth rotation element are mechanically connected with the first driven unit (R) and the second driven unit (L) respectively.
Regarding claim 2, Hirata shows (refer to the attached marked up copy of Fig. 10): A power apparatus, which drives a first driven unit and a second driven unit, comprising: a first power source (103), which is configure to output rotation power;  30a second power source (102), which is configure to output rotation power; a first differential unit (1st, 2nd, 3rd), comprising a first rotation element (1st), a second rotation element (2nd) and a third rotation element (3rd), wherein a collinear relationship is satisfied in which rotation speeds of the first th, 5th, 6th), comprising a fourth rotation element (4th), a fifth rotation element (5th) and a sixth rotation element (6th), wherein a collinear relationship is satisfied in which rotation speeds of the fourth rotation element to the sixth rotation element are arranged in this sequence on a single 5straight line in a collinear diagram, and the fourth rotation element is mechanically connected with the second power source; a first connecting mechanism (112), which mechanically connects the second rotation element with the sixth rotation element in a way that a rotating direction of the second rotation element is opposite to a rotating direction of the sixth rotation element; and  10a second connecting mechanism (111), which mechanically connects the third and the fifth rotation element in a way that a rotating direction of the third rotation element is opposite to a rotating direction of the fifth rotation element; wherein either the second rotation element and the fifth rotation element or the third rotation element and the sixth rotation element are mechanically connected with the first driven unit (R) and 15the second driven unit (L) respectively.
Regarding claim 3, Hirata shows (refer to the attached marked up copy of Fig. 10): The power apparatus according to claim 1, wherein the first differential unit is a single-pinion planet gear unit, and comprises a first sun gear (1st) as the first rotation element, a first carrier (2nd) as the second rotation element and a first ring gear (3rd) as the third rotation element; and the second differential unit is a single-pinion planet gear unit, and has a second sun 20gear (4th) as the fourth rotation element, a second carrier (5th) as the fifth rotation element and a second ring gear (6th) as the sixth rotation element.
The power apparatus according to claim 3, further comprising a transferring mechanism which transfers the rotation power from the second rotation element and the fifth rotation element or the third rotation element and the sixth rotation element to the first driven unit 30and the second driven unit respectively in a state of variable speed. (see unlabeled shaft connecting carrier 2nd to (R), and unlabeled shaft connecting carrier 5th to the (L). The broadest reasonable interpretation of “transferring mechanism” includes a shaft, as shown in Fig 10.)
Election/Restrictions
This application contains claims directed to the following patentably distinct species of Fig 1, Fig 7, Fig 11, Fig 12, Fig 15, Fig 16, Fig 17, Fig 18, Fig 21, Fig 23, Fig 24, Fig 25, Fig 29, Fig 33, Fig 34, Fig 35, and Fig 37. The species are independent or distinct because a claim drawn on any one of the species would not infringe on a claim drawn on any of the other species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 2 are generic. Since the generic claims are not allowable, then an election has been required by the examiner. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search for each species is unique to that species. The examiner would either have to compare every 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 22 May 2018 and 25 November 2020 have been considered by the examiner. 
	The Office Action from the State Intellectual Property Office of the PRC has been considered by the examiner. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, September 9, 2021